Citation Nr: 1523618	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the October 2010 rating decision denied entitlement to service connection for PTSD; allergy/sinus condition; tinea corporis; and tinea pedis.  A notice of disagreement was received in November 2010 as to these four issues, and a statement of the case (SOC) was issued in June 2011.  In a VA Form 9 submitted in October 2011, the Veteran checked a box indicating he had read the SOC issues and was only appealing "PTSD" and also checked a box indicating he wanted a Board hearing at the local VA office.  Thereafter, in an October 2014 remand, the Board erroneously listed all 4 issues as being on appeal; however, it is apparent that the only issue properly before the Board is the Veteran's claim for service connection for PTSD, as this is the only issue that has been perfected.  

Further, the Board notes that the Veteran was initially scheduled for a Travel Board hearing at the RO, but then indicated he wanted a videoconference hearing.  A videoconference hearing was scheduled for March 2015, however, the Veteran cancelled this hearing indicating he wished to withdraw his appeal.


FINDING OF FACT

Prior to promulgation of a decision in this appeal, the Veteran indicated he wished to withdraw the appeal for service connection for PTSD.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2015 written statement the Veteran indicated he wished to withdraw his claim of entitlement to service connection for PTSD.  The Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, and withdrawal may be made by the veteran or his representative.  38 C.F.R. §§ 20.202, 20.204.  

As the Veteran has withdrawn the appeal; there are no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal.


ORDER

The appeal for service connection for PTSD is dismissed.





____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


